Dear Ms. Clark:
This office is in receipt of your opinion request regarding a new Health Unit facility for the parish.  In your request you state that the Catahoula Parish Police Jury is presently in the planning stages to construct a new Health Unit facility for the parish. You specifically request an opinion from this office as to whether there are any laws that state that this new Health Unit facility would have to be located in the parish seat.
In answer to your question LSA-R.S. 40:12 states,
    "Each parish of the state shall provide a health unit or department.  These units or departments shall be known as parish health units."
Additionally, and more specific to your question, LSA-R.S.40:19 states,
    "All parish health units shall have their legal domicile in the parish seat of its particular parish."
In Opinion No. 00-89, also addressed to the Catahoula Parish Police Jury, our office stated that satellite parish health units were permissible.  That opinion also stated, "Thus, as Harrisonburg is the parish seat of Catahoula Parish it is the proper domicile of the health unit."
Residence and domicile are not synonymous, and a person can have several residences, but only one domicile.  David v. Glen EagleShip Management Corp., App. 4 Cir. 1997, 97-0878 (La.App. 4 Cir. 8/27/97), 700 So.2d 228; Gauthier v. Benson, App. 4 Cir. 1996, 95-1730, 95-2470 (La.App. 4 Cir. 1/11/96, 667 So.2d 1181, writ denied 96-0275 (La. 2/9/96), 667 So.2d 545; Wilson v. Butler, App. 1 Cir. 1987, 513 So.2d 304.
Unlike domicile, one may have more than one residence.  Martin v.Willis, App. 2 Cir. 1991, 584 So.2d 1192, writ denied590 So.2d 589.
Considering the above, it is the opinion of this office that a parish health unit must be domiciled or located in the parish seat, but satellite health units may be located outside the parish seat.
I hope that the above addresses your concerns.  Should you have any questions or comments please do not hesitate to contact our office.
Yours very truly
RICHARD P. IEYOUB
                            By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI: CHB, Jr./mjb